F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               MAY 18 2000
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                       Clerk

 CHARLES SYLVESTER BEDFORD,

          Petitioner-Appellant,
 v.                                                          No. 99-6301
 THE STATE OF OKLAHOMA;                                (D.C. No. 98-CV-709-L)
 ROBERT MACY; STEVE HARGETT,                                 (W.D. Okla.)

          Respondents-Appellees.




                                  ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


      In 1996, an Oklahoma state court jury found Petitioner guilty of trafficking a

controlled dangerous substance and possessing a controlled dangerous substance without

a tax stamp. The court sentenced Petitioner to fifteen years imprisonment and one year

imprisonment, respectively. The Oklahoma Court of Criminal Appeals upheld


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
Petitioner’s conviction and sentence on direct appeal. Bedford v. Oklahoma, No. F-96-

1424 (Okla. Crim. App. filed Oct. 27, 1997) (unpublished). Petitioner subsequently

sought post-conviction relief in state district court. The state court denied relief, and the

Oklahoma Court of Criminal Appeals affirmed in May 1998. Bedford v. Oklahoma, No.

PC-98-254 (Okla. Crim. App. filed May 8, 1998) (unpublished). In June 1998, Petitioner

filed a petition for writ of habeas corpus under 28 U.S.C. § 2254 in federal district court.

The district court denied the petition as well as Petitioner’s motion for a certificate of

appealability.1 Now before us is Petitioner’s renewed motion.2

       In his § 2254 petition, Petitioner argued: (1) he was denied due process because (a)

he was held in county jail for a year before trial and (b) the state failed to present certain

evidence to his attorney and investigator, (2) the Oklahoma district court lacked

jurisdiction to hear his case, and (3) the police illegally searched and seized his bags from

a Greyhound bus. In a thorough report and recommendation, a magistrate judge

recommended denial of the petition. The magistrate judge concluded that Petitioner’s

speedy trial claim was procedurally barred and lacked merit. The magistrate judge further

concluded that Petitioner’s access to evidence claim lacked merit. Finally, the magistrate

judge concluded that Petitioner’s second and third claims were procedurally barred and

       1
         Although the district court did not act on the issue of a certificate of
appealability, the certificate of appealability is deemed denied by the district court
pursuant to this court’s General Order of October 1, 1996.
       2
        Pursuant to Fed. R. App. P. 22(b), we construe Petitioner’s notice of appeal as a
renewed application for a certificate of appealability.

                                               2
that Petitioner failed to demonstrate cause and prejudice or a fundamental miscarriage of

justice. See Coleman v. Thompson, 501 U.S. 722, 750 (1991). The district court

subsequently adopted the report and recommendation in its entirety and denied Petitioner

a certificate of appealability. See 28 U.S.C. § 2253(c).

       A petitioner may appeal the denial of a § 2254 petition only “if a circuit justice or

judge” issues a certificate of appealability. 28 U.S.C.§ 2253(c)(1)(A). A certificate of

appealability “may issue . . . only if the applicant has made a substantial showing of the

denial of a constitutional right.” Id. at § 2253(c)(2).

       We have thoroughly reviewed Petitioner’s application for a certificate of

appealability, his brief, the magistrate judge’s report and recommendation, the district

court’s order adopting that report and recommendation, and the entire record before us.

We conclude that Petitioner has failed to make a substantial showing of the denial of a

constitutional right substantially for the reasons set forth in the magistrate judge’s report

and recommendation.3 Accordingly, we deny his request for a certificate of appealability


       3
          When analyzing Petitioner’s access to evidence claim, the magistrate judge
applied a deferential standard which authorizes habeas relief “only when the state courts
have decided the question by interpreting or applying the relevant precedent in a manner
that reasonable jurists would all agree is unreasonable.” Mag. R&R at 12, quoting Roberts
v. Ward, 1999 WL 162751, at *7 (10th Cir. 1999) (unpublished). The Supreme Court,
however, recently rejected that standard, stating, “Under the ‘unreasonable application’
clause, a federal habeas court may grant the writ if the state court identifies the correct
governing legal principle from this Court’s decisions but unreasonably applies that
principle to the facts of the prisoner’s case.” Williams v. Taylor, __ U.S. __, __, 2000
WL 385369, at *28 (2000). Application of the Williams standard does not affect the
outcome of this case because the state court did not unreasonably apply the governing
legal principles to the facts of Petitioner’s case.

                                              3
and dismiss the appeal.4

       CERTIFICATE OF APPEALABILITY DENIED; APPEAL DISMISSED.

                                          Entered for the Court,



                                          Bobby R. Baldock
                                          Circuit Judge




       4
         Petitioner’s motion to proceed IFP is moot in light of his full payment of the
appellate filing fee.

                                             4